March 27, 2012




                                    JUDGMENT

                       The Fourteenth Court of Appeals
                          PATRICIO D. SANCHEZ, Appellant

NO. 14-11-00228-CV
NO. 14-11-00257-CV                       V.

                    SOUTHAMPTON CIVIC CLUB, INC., Appellee
                           ____________________



      This cause, an appeal from the judgment in favor of appellee, Southampton Civic
Club, Inc., signed February 25, 2011, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of the
court below AFFIRMED.

      We order appellant, Patricio D. Sanchez, to pay all costs incurred in this appeal.
We further order this decision certified below for observance.